DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites “the actuator: starts stroking the piston; and stops stroking the piston when the strokes counted by the cycle counter equal a number of strokes required to meter the first amount.”  It is unclear what structure initiates and stops the stroking motion of the piston.  A cycle counter only counts.  Claims 17 and 22 have similar issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 12, 18 and 21 are rejected under 35 U.S.C. 102(a1)(a)(2) as being anticipated by Sievenpiper, U.S. Patent 5,285,871.

As per claims 1, 12, 18 and 21, Sievenpiper discloses a  system and method (Abstract), comprising:
 	a first lubricator valve (cylinder combination, fig. 1);  
 	a grease cylinder (18) [container] in fluid communication with the first lubricator valve (fig. 1) and to which grease is deliverable;
 	 a piston (43) extending at least partially within the grease cylinder (18) (fig. 2); and
 	 an actuator (41) [hydraulic cylinder] within which the piston (43) at least partially extends,
 	 wherein the actuator (41) receives power fluid and, in response to receiving the power fluid, strokes the piston (43) within the grease cylinder (18) (col. 2, line 41 to col. 3, line 21), and
 	 wherein, in response to being stroked within the grease cylinder (18), the piston (43) pressurizes a first amount of the delivered grease to meter the first amount of the delivered grease to a first process valve (65) [cartridge] via the first lubricator valve (fig. 1).

As per claims 2, 12 and 18, Sievenpiper as set forth above, discloses the actuator (41) comprises a power cylinder within which the piston (43) at least partially extends, the piston comprising a head portion (42) slidably disposed in the power cylinder and dividing the power cylinder into first and second chambers (fig. 1).

As per claim 5, Sievenpiper as set forth above, discloses the first process valve (65);
 	 wherein the first lubricator valve (fig. 1) is operably associated with the first process valve (65) to selectively communicate the first amount of the delivered grease from the grease cylinder (18) to the first process valve (65) (col. 3, lines 39-47).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6-9, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sievenpiper, U.S. Patent 5,285,871.

As per claims 3, 12 and 18, Sievenpiper as set forth above, discloses the head portion (43) has a first cross-sectional area, and the piston (43) further includes another portion (44) [plunger] contacting the grease in the grease cylinder (18) and having a second cross-sectional area. 
 	 Sievenpiper discloses the claimed invention except for the second cross- sectional area being less than the first cross-sectional area.  Currently  the pressure cylinder is at 1500 psi which yields 300 psi in the grease container (col. 3, lines 17-21).  Hydraulic pressure can be reduced with increasing pressure in the grease container with the second cross-sectional area being larger than the first cross-sectional area.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have the second cross- sectional area being less than the first cross-sectional area for the added safety of lower system hydraulic pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As per claims 4, 13, 19, Sievenpiper as set forth above, discloses a control valve (75) (fig. 1) operably associated with the power cylinder (41); wherein the control valve: 
 	strokes the piston (43) back within the grease cylinder (18) by communicating power fluid to the first chamber (left of 42 in fig. 1) and, at the same time, communicating power fluid from the second chamber (right of 42, fig. 1); and
 	strokes the piston (43) forth within the grease cylinder (18) by communicating power fluid to the second chamber (right of 42, fig. 1) and, at the same time communicating power fluid from the first chamber (left of 42 in fig. 1).   

As per claim 6, Sievenpiper as set forth above, discloses the claimed invention except for a second lubricator valve; wherein the grease cylinder is in fluid communication with the second lubricator valve; and wherein the actuator strokes the piston within the grease cylinder to meter a second amount of the delivered grease to a second process valve via the second lubricator valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a second lubricator valve to enable twice the lubrication points to be lubricated, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 7, Sievenpiper as set forth above, Sievenpiper as modified discloses the first and second process valves (65);
 	 wherein the first lubricator valve (fig. 1) is operably associated with the first process valve (65) to selectively communicate the first amount of the delivered grease from the grease cylinder (18) to the first process valve (65); and
 	 wherein the second lubricator valve (fig. 1) is operably associated with the second process valve (65) to selectively communicate the second amount of the delivered grease from the grease cylinder (18)  to the second process valve (65).   The second process valve (65) is part of a second manifold body (61) (fig. 2) associated with the second lubricator valve.

As per claims 8, 14 and 20, Sievenpiper as set forth above, Sievenpiper discloses the claimed invention except for a first check valve in fluid communication with a grease container, the first check valve being operably associated with an inlet of the grease cylinder to communicate grease to the inlet and to prevent, or at least reduce, backflow of grease out of the grease cylinder through the first check valve;   
and/or a second check valve in fluid communication with the first lubricator valve, the second check valve being operably associated with an outlet of the grease cylinder to communicate grease from the outlet and to prevent, or at least reduce, backflow of grease through the second check valve and into the grease cylinder.  Examiner takes official notice it is standard practice in the art to use check valves on inlet and outlet lines to keep grease from being pushed back into a remote grease supply container from a grease cylinder and prevent grease from reentering the grease cylinder from a discharge line.   Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to add check valves  and the appropriate inlet and outlet conduit to the invention of Sievenpiper for the purpose of supplying grease from a larger, remote supply container instead of smaller replaceable lubricant containers for better system efficiency.   

As per claims 9, 15, Sievenpiper as set forth above, Sievenpiper as modified, discloses the system comprises the first check valve and the second check valve.


Claims 10, 11, 16, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sievenpiper, U.S. Patent 5,285,871 in view of Beck et al., U.S. Patent Publication 2013/0277148.

As per claims 10, 16 and 21, Sievenpiper as set forth above, does not disclose a cycle counter that counts the strokes of the piston.  However, Beck et al. in their Lubrication System and Controller invention teach the use of a lubrication system including a controller (110) of a lubrication system (para [0062]) and a cycle switch (180) (para [0064]).  Therefore, it would have been obvious to one of ordinary skill to modify the invention of Sievenpiper with a controller and cycle counter, as taught by Beck et al., for the purpose of tracking the amount of lubrication dispensed.

As per claims 11, 17 and 22, Sievenpiper and Beck et al. as set forth above, Sievenpiper  as modified the actuator:
starts stroking the piston; and stops stroking the piston when the strokes counted by the cycle counter equal a number of strokes required to meter the first amount (paras [0064-0065]).  Examiner interprets the controller in conjunction with the cycle counter capable of conducting lubricant cycles based on strokes to meter a first amount.  Also, the limitation can be met in manual mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654